Callahan, J.,
dissenting. I disagree with the majority. I believe that the defendant’s request to charge and its exception to the charge were adequate *145to alert the trial court to the necessity of a jury instruction concerning the legal viability or lack thereof of the plaintiffs claim. Without such an instruction I fail to see how the jury could make a proper assessment of the reasonableness of the plaintiffs belief in the validity of that claim, or its good faith in pursuing it. The plaintiff was not a neophyte, but a business entity, apparently with at least some degree of sophistication in the area of claims. Under the circumstances, the jury, if properly instructed, might well have drawn an inference that the plaintiff knew its claim against the defendant was unenforceable and that it gave up nothing by agreeing to forego it. The failure to give such an instruction was error.
I respectfully dissent.